DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for desulfurizing hydrocarbon feedstock, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/23/2020.
Applicant's election with traverse of claims 13-20 in the reply filed on 10/23/2020 is acknowledged.  The traversal is on the ground(s) that the methods are not distrinct.  This is not found persuasive because one method if for the formation of a catalyst while the other method is for hydrosulfurization.  The Office maintains the restriction because the method of making can be used to make a catalyst for oxidation catalysts, battery catalysts, etc.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Pub. No. 2009/0230026) in view of Maity et al. (U.S. Pub. No. 2010/0224535) in view of Feaver et al. (U.S. pub. No. 2015/0255800).
Regarding claim 1, Choi et al. teaches a method for preparing a hydrosulfurization catalyst which meets the preamble of method of producing a Ni/Mo hydrodesulfurization catalyst (abstract).  Choi et al. teaches metals such as nickel and molybdenum (paragraph 24). Choi et al. teaches an aqueous solution comprising activated carbon and metal salt solution which meets a broad and reasonable interpretation of mixing an activated carbon with a Ni(II) salt and a Mo(VI) salt in a solvent to form a mixture and the Ni/Mo hydrodesulfurization catalyst comprises nickel and molybdenum disposed on the activated carbon (paragraphs 31 and 32).  Choi et al. teaches the mixture is heated to a temperature between 40 degrees Celsius and 150 degree Celsius which encompasses the limitation drying the mixture at a temperature of 50-150 °C thereby producing the Ni/Mo hydrodesulfurization catalyst (paragraph 40).  Choi et al. teaches pore diameter is between 1.5 and 4 nm and therefore overlaps with average pore diameter of 4-10 nm (paragraph 23).  Choi teaches a BET surface area can be at least 200 
Maity et al. teaches a catalyst supported on carbon having high pore volume for hydrosulfurization (paragraph 2).  Maity et al. teaches nickel and cobat catalyst (paragraph 33).  Maity et al. teaches pore volume of 0.7 to 1.8 cc/g (paragraph 29).  
Feaver et al. teaches a mesoporous carbon comprising bi-functional catalysts (paragraph 3).  Feaver et al. teaches pore structure (e.g., pore volume, size and distribution) of the carbon materials) is a critical parameter to be optimized for catalyst.
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the pore volume taught by Choi et al. so that the reactants are able to reach reaction sites and thereby optimize the catalyst.
Regarding claims 2-3, Choi et al. teaches calcining at greater than 100 degrees Celsius (paragraph 42).
Regarding claim 4, Feaver et al. teaches chelator accomplishes the sequestration of the metal via multiple ionic bonding sites such as EDTA (paragraph 139).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a chelating agent for the catalyst taught by Choi et al. to sequester metals thereby improving the catalyst function. 
Regarding claim 5, Choi et al. teaches mixing can be accomplished by known means, such as for example, by ultrasonic vibration (paragraph 39).
Regading claim 7, Choi et al. teaches the surface area of the catalyst support material is greater than about 500 m.sup.2/g (paragraph 16).
Regarding claim 8, Choi et al. teaches between about 10 and 30% by weight of the first metal and between about 1 and 10% by weight of the second metal and therefore implies 60-89% activated carbon (paragraph 19).

Regarding claims 11 and 12, Choi et al. teaches molar ratio of first metal to second metal is between 1.5:1 and 5:1 (paragraph 15).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Maity et al. In view of Feavor et al. as applied to claim 1 above, and further in view of Solomon et al. (Reprocessing of Used Tires into Activated Carbon and Other Products; Ind. Eng. Chem. Res.; 34, 3102-3111; 1995).
Choi et al. in view of Maity et al. In view of Feavor et al. teaches method of making a hydrosulfurization catalyst comprising active carbon, nickel and molybdenum.  Choi et al. in view of Maity et al. In view of Feavor et al. not teach activated carbon made from tires. 
Solomon et al. teaches reprocessing tires into a valuable product such as activated carbon to decrease amount in landfill (page 3102).  It would have been obvious to try with a reasonable expectation of success to use activated carbon from waste tires because in decrease the amount in landfill and thus better for the environment.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F 3 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached at (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUINEVER S GREGORIO/               Primary Examiner, Art Unit 1732                                                                                                                                                                                         	05/27/2021